Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendment/Claims
2.	Claims 1, 3, 29-30, 33 and 41 were amended in the response filed May 13, 2022.  Claims 2, 5-28, 32, 34-35 and 43 are canceled. Claims 1, 3-4, 29-31, 33, 36-42 and 44 are currently pending. Claims 42 and 44 are withdrawn without traverse (filed 5/4/21) from further consideration pursuant to 37 CFR1.142(b). Claims 1, 3-4, 29-31, 33 and 36-41 are the subject matter of the instant Office action.

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Cynthia M. Bouchez on May 19, 2022, May 24, 2022 and May 25, 2022.

The application has been amended as follows:
In the claims:
Please cancel claims 31, 33, 42 and 44 without prejudice.

1. (Currently amended) A binding domain comprising a variable heavy (VH) domain and variable light (VL) domain specific to a serum carrier protein, wherein the VH and VL sequences are selected from of SEQ ID NOs: 3 and 9, SEQ ID NOs: 4 and 8, SEQ ID NOs: 4 and 9, and SEQ ID NOs: 5 and 9.

4. (Currently amended) The binding domain according to claim 3, wherein the binding domain binds to domain II of human serum albumin.

30. (Currently amended) The binding domain according to claim 29, wherein the humanized binding domain comprises a human IgG framework in the VH and/or VL.

41. (Currently amended) A pharmaceutical composition 

45. (New claim) A pharmaceutical composition comprising the antibody molecule according to claim 40.

4.	Claims 1, 3-4, 29-30, 36-41 and 45 are allowed.  Claims 3-4, 36-39, 29-30, 41, 40 and 45 were renumbered as claims 2-12 respectively.

5. The title was changed to “A BINDING DOMAIN OR ANTIBODY SPECIFIC TO A HUMAN SERUM ALBUMIN (HSA)”

Reasons for Allowance

6.	The following is an examiner' s statement of reasons for allowance: Claims  1, 3-4, 29-30, 36-41 and 45 are allowed because the combinations of the recited SEQ ID NOs: for a VH and a VL are free of art, and a binding domain comprising a VH and a VL specific for a serum carrier protein including human serum albumin, wherein the VH and VL sequences are selected from the combinations of the recited SEQ ID NOs: set forth a specific claim limitation clearly present in the allowed claim which is neither taught nor suggested by the prior art as a whole, either alone or in combination. In addition, Applicant is in possession of the claimed binding domain and the antibody or pharmaceutical composition thereof recited in the claims as supported by Figures 5 and 7 and tables 1-2 and 4-7 of the specification.  


7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chang-Yu Wang whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker, can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Chang-Yu Wang
May 25, 2022


/CHANG-YU WANG/Primary Examiner, Art Unit 1649